       Case 1:20-cr-00079-RJA-JJM Document 12 Filed 06/23/20 Page 1 of 1




Ayanna Gibson <aycgibson125@gmail.com>                                            10:48 AM
                                                                                        (23
                                                                                   minutes
                                                                                       ago)
To Mr., S Davis
Hello, I am, finally able to sit down to send this to you...
When Deyanna was 19 years old, there was an incident with her and a former friend
over jealousy. the former friend stole jewelry, and Deyanna took it back.

In 2013 she was 23 years old; she tried to protect family and stupidly wrote things on
face book.

The Cheektowaga mis.... was attempted petit larceny...because she was eating stuff
while she was shopping at Tops and she should have paid for it first...

Anything else u need please call me.

One other issue l had was her idle time of no job for 14 years

In 2012 Deyanna was in a 5 year long abusive relationship which resulted in her
entering a domestic violence program.
She has a 1,2,3 and 10 year old....the program she or was in is a domestic violence
program and they aren't allowed to work...it’s through family violence and they pay her
rent and bills....however during this time she has completed her GED , her cosmetology
programs and did her state board...her Associates degree and is currently enrolled and
finishing her Bachelor's degree in Business this month..
She also has an online clothing and accessories store named... Eye Kandy which is
also posted and advertised on Facebook so you can take a look....she also has a hair
salon page where she has regular clients...so she is employed. But itself employed
where she has filed taxes every year doing so....

I'm also concerned as to her treatment in the holding center as you know I had to call
the commissioner, internal affairs and the Sheriff's because they wouldn't allow her to
all home, and they tried to remove her staples at the facility....they and to take her to the
hospital today because he messed her up and she's not healing properly...to leave there
with no pain meds right after being shot is cruel and unusual punishment...the office
today is mocking her on how poorly she is walking now...they have her isolated on
psychiatric ward....this needs to be addressed...if she is there for protection fine but why
would she being seeing forensics if that's the case...so like I said anything else u may
need feel free to ask ..l thank you for your help
